     Case 19-61615-grs         Doc 27     Filed 03/16/20 Entered 03/16/20 08:11:08        Desc Free
                                          form notice Page 1 of 1
                      UNITED STATES BANKRUPTCY COURT
                                       Eastern District of Kentucky
                                             London Division
                               Mailing Address: P.O. Box 1111, Lexington, KY 40588−1111

In re Ellwood Medical Center Operations, LLC
                                                           Case No. 19−61615−grs
      724 Pershing Street
      Ellwood City, PA 16117                               Chapter: 11
 aka/dba:
 SSN/TID:

            82−1435283

Debtor(s)

                                                *** NOTICE ***
     Notice is hereby given that all Section 341 meetings and certain confirmation hearings
previously scheduled by the United States Bankruptcy Court to be held in the Eastern District of
Kentucky on March 16, 2020 through April 3, 2020, are being rescheduled for a date and time to
be determined..




DATED: 3/16/20


                                                           By the court −
                                                           /s/Gregory R. Schaaf
                                                           Gregory R. Schaaf
                                                           U.S. Bankruptcy Judge



KYE_ffn                                                                                    27
